OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2014 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 329-0050 Date of fiscal year end: February 28, 2014 Date of reporting period: May 31, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. CM Advisors Fund Schedule of Investments May 31, 2013 (Unaudited) COMMON STOCKS - 82.9% Shares Value Consumer Discretionary - 2.1% Auto Components - 0.0% (a) Superior Industries International, Inc. $ Distributors - 1.1% Core-Mark Holding Company, Inc. Household Durables - 0.5% MDC Holdings, Inc. Toll Brothers, Inc. * Media - 0.4% Comcast Corporation - Class A Special Reading International, Inc. * Specialty Retail - 0.1% Advance Auto Parts, Inc. Staples, Inc. Consumer Staples - 2.0% Food & Staples Retailing - 2.0% Tesco plc - ADR Food Products - 0.0% (a) Kellogg Company Energy - 8.0% Energy Equipment & Services - 6.0% Dawson Geophysical Company * Era Group, Inc. * Halliburton Company Key Energy Services, Inc. * Tidewater, Inc. Unit Corporation * Oil, Gas & Consumable Fuels - 2.0% Apache Corporation Exxon Mobil Corporation Total S.A. - ADR Financials - 12.0% Capital Markets - 2.0% Charles Schwab Corporation (The) Walter Investment Management Corporation * Commercial Banks - 3.0% Old National Bancorp Trustmark Corporation Wells Fargo & Company CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS - 82.9%(Continued) Shares Value Financials - 12.0%(Continued) Consumer Finance - 1.7% American Express Company $ Insurance - 3.3% Berkshire Hathaway, Inc. - Class B * Selective Insurance Group, Inc. Thrifts & Mortgage Finance - 2.0% Nationstar Mortgage Holdings, Inc. * Ocwen Financial Corporation * Health Care - 1.3% Health Care Equipment & Supplies - 1.3% Medtronic, Inc. Health Care Providers & Services - 0.0% (a) VCA Antech, Inc. * Industrials - 28.8% Aerospace & Defense - 0.5% Innovative Solutions & Support, Inc. Building Products - 2.7% Apogee Enterprises, Inc. Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Universal Forest Products, Inc. Commercial Services & Supplies - 0.9% Steelcase, Inc. - Class A Construction & Engineering - 10.4% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment - 4.5% Active Power, Inc. * Emerson Electric Company Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Industrial Conglomerates - 0.8% 3M Company Machinery - 5.4% Astec Industries, Inc. Dynamic Materials Corporation Harsco Corporation CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS - 82.9%(Continued) Shares Value Industrials - 28.8%(Continued) Machinery - 5.4%(Continued) L.S. Starrett Company (The) $ Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine - 0.0% (a) Kirby Corporation * Professional Services - 2.0% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors - 1.6% Lawson Products, Inc. * Transcat, Inc. * Information Technology - 21.8% Communications Equipment - 4.3% Cisco Systems, Inc. Computers & Peripherals - 1.1% Apple, Inc. Hewlett-Packard Company Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components - 7.1% Corning, Inc. Dolby Laboratories, Inc. - Class A Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. Vishay Precision Group, Inc. * Internet Software & Services - 0.1% EarthLink, Inc. Velti plc * IT Services - 0.9% Paychex, Inc. Semiconductors & Semiconductor Equipment - 5.8% Applied Materials, Inc. Cohu, Inc. Intel Corporation Rudolph Technologies, Inc. * CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS - 82.9%(Continued) Shares Value Information Technology - 21.8%(Continued) Software - 2.5% Microsoft Corporation $ Materials - 6.8% Chemicals - 0.0% (a) Olin Corporation Metals & Mining - 6.8% Alcoa, Inc. Comstock Mining, Inc. * Newmont Mining Corporation Utilities - 0.1% Electric Utilities - 0.1% Exelon Corporation Total Common Stocks(Cost$84,793,989) $ WARRANTS - 0.2% Shares Value Wells Fargo & Company * (Cost $130,130) $ MONEY MARKET FUNDS - 16.8% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $22,575,363) $ Total Investments at Value - 99.9% (Cost $107,499,482) $ Other Assets in Excess of Liabilities-0.1% Net Assets - 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to Schedules of Investments. CM Advisors Small Cap Value Fund Schedule of Investments May 31, 2013 (Unaudited) COMMON STOCKS - 93.7% Shares Value Consumer Discretionary - 4.0% Distributors - 2.9% Core-Mark Holding Company, Inc. $ Household Durables - 0.7% MDC Holdings, Inc. Media - 0.4% Reading International, Inc. * Energy - 8.6% Energy Equipment & Services - 8.6% Dawson Geophysical Company * Era Group, Inc. * Key Energy Services, Inc. * Natural Gas Services Group, Inc. * Tidewater, Inc. Unit Corporation * Financials - 8.0% Capital Markets - 2.0% Walter Investment Management Corporation * Commercial Banks - 3.4% Glacier Bancorp, Inc. Old National Bancorp Trustmark Corporation Insurance - 1.1% Selective Insurance Group, Inc. Thrifts & Mortgage Finance - 1.5% Nationstar Mortgage Holdings, Inc. * Industrials - 54.0% Aerospace & Defense - 4.4% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. Building Products - 6.9% Apogee Enterprises, Inc. Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Quanex Building Products Corporation Universal Forest Products, Inc. Commercial Services & Supplies - 1.2% Steelcase, Inc. - Class A CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 93.7%(Continued) Shares Value Industrials - 54.0%(Continued) Construction & Engineering - 9.8% EMCOR Group, Inc. $ Granite Construction, Inc. Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment - 8.5% Active Power, Inc. * Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Machinery - 13.1% Astec Industries, Inc. Dynamic Materials Corporation Flow International Corporation * Harsco Corporation Key Technology, Inc. * L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine - 0.9% Kirby Corporation * Professional Services - 6.0% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors - 3.2% Lawson Products, Inc. * Transcat, Inc. * Information Technology - 15.1% Computers & Peripherals - 0.1% Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components - 10.3% Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. Vishay Precision Group, Inc. * CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 93.7%(Continued) Shares Value Information Technology - 15.1%(Continued) Internet Software & Services - 0.5% Velti plc * $ Semiconductors & Semiconductor Equipment - 4.2% Cohu, Inc. CyberOptics Corporation * International Rectifier Corporation * Rudolph Technologies, Inc. * Materials - 4.0% Chemicals - 0.7% Olin Corporation Metals & Mining - 3.3% Comstock Mining, Inc. * Synalloy Corporation Total Common Stocks(Cost$8,821,440) $ MONEY MARKET FUNDS - 7.2% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $858,441) $ Total Investments at Value - 100.9% (Cost $9,679,881) $ Liabilities in Excess of Other Assets-(0.9%) ) Net Assets - 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to Schedules of Investments. CM Advisors Fixed Income Fund Schedule of Investments May 31, 2013 (Unaudited) CORPORATE BONDS-41.9% Par Value Value Consumer Discretionary - 7.6% Auto Components- 1.0% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure- 0.7% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables- 0.8% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media- 3.0% Comcast Corporation, 5.90%, due 03/15/16 6.30%, due 11/15/17 5.70%, due 05/15/18 DIRECTV Holdings LLC, 3.55%, due 03/15/15 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail- 0.6% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail- 1.5% Home Depot, Inc. (The), 5.40%, due 03/01/16 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples - 3.0% Beverages- 1.1% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food Products- 0.8% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products- 0.3% Clorox Company (The), 3.55%, due 11/01/15 Personal Products- 0.8% Avon Products, Inc., 6.50%, due 03/01/19 Energy - 4.5% Energy Equipment & Services- 2.5% Rowan Companies, Inc., 7.875%, due 08/01/19 Transocean, Inc., 7.375%, due 04/15/18 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-41.9%(Continued) Par Value Value Energy - 4.5%(Continued) Energy Equipment & Services- 2.5%(Continued) Weatherford International Ltd., 6.35%, due 06/15/17 $ $ 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels- 2.0% Peabody Energy Corporation, 7.375%, due 11/01/16 Valero Energy Corporation, 4.50%, due 02/01/15 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials - 1.6% Commercial Banks- 0.5% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance- 1.1% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care - 1.4% Health Care Providers & Services- 0.8% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals- 0.6% Johnson & Johnson, 5.15%, due 07/15/18 Industrials - 10.1% Aerospace & Defense- 0.2% United Technologies Corporation, 5.375%, due 12/15/17 Building Products- 0.7% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 Commercial Services & Supplies- 1.3% Pitney Bowes, Inc., 5.75%, due 09/15/17 R.R. Donnelley & Sons Company, 12.00%(a), due 02/01/19 Waste Management, Inc., 6.375%, due 03/11/15 Communications Equipment- 0.9% Juniper Networks, Inc., 3.10%, due 03/15/16 Containers & Packaging- 0.9% Bemis Company, Inc., 5.65%, due 08/01/14 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-41.9%(Continued) Par Value Value Industrials - 10.1%(Continued) Electrical Equipment- 0.8% Eaton Corporation, 8.10%, due 08/15/22 $ $ Emerson Electric Company, 5.25%, due 10/15/18 Health Care Providers & Services- 0.9% Laboratory Corporation of America Holdings, 3.125%, due 05/15/16 Machinery- 0.9% Dover Corporation, 5.45%, due 03/15/18 Harsco Corporation, 2.70%, due 10/15/15 Road & Rail- 2.9% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Norfolk Southern Corporation, 5.75%, due 01/15/16 Ryder System, Inc., 3.15%, due 03/02/15 Union Pacific Corporation, 5.70%, due 08/15/18 Semiconductors & Semiconductor Equipment- 0.6% Applied Materials, Inc., 2.65%, due 06/15/16 Information Technology - 4.0% Electronic Equipment, Instruments & Components- 1.1% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services- 2.0% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Software- 0.9% Intuit, Inc., 5.75%, due 03/15/17 Materials - 9.1% Chemicals- 2.0% Airgas, Inc., 2.85%, due 10/01/13 Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-41.9%(Continued) Par Value Value Materials - 9.1%(Continued) Construction Materials- 1.0% Vulcan Materials Company, 6.40%, due 11/30/17 $ $ 7.50%, due 06/15/21 Containers & Packaging- 0.8% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining- 5.3% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 5.00%(a), due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Southern Copper Corporation, 6.375%, due 07/27/15 Utilities - 0.6% Multi-Utilities- 0.6% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds(Cost$43,910,977) $ U.S. GOVERNMENT OBLIGATIONS-35.6% Par Value Value U.S. Treasury Bills (b) - 8.7% 0.050%, due 08/01/13 $ $ U.S. Treasury Notes - 26.9% 2.500%, due 04/30/15 0.375%, due 01/15/16 4.625%, due 02/15/17 0.750%, due 12/31/17 Total U.S. Government Obligations(Cost$41,139,969) $ CLOSED-END FUNDS - 0.8% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds(Cost$855,726) $ CM Advisors Fixed Income Fund Schedule of Investments (Continued) MONEY MARKET FUNDS - 21.1% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (c) (Cost $24,303,586) $ Total Investments at Value - 99.4% (Cost $110,210,258) $ Other Assets in Excess of Liabilities-0.6% Net Assets - 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of May 31, 2013. (b) Rate shown is the annualized yield at time of purchase, not a coupon rate. (c) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to Schedules of Investments. CM Advisors Family of Funds Notes to Schedules of Investments May 31, 2013 (Unaudited) 1. Securities Valuation The portfolio securities of CM Advisors Fund, CM Advisors Small Cap Value Fund and CM Advisors Fixed Income Fund (the “Funds”) are generally valued at market value determined on the basis of available market quotations as of the close of regular trading on the New York Stock Exchange (typically 4:00 p.m. Eastern time).Securities listed on an exchange or quoted on a national market system are valued at the last sales price.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price.It is expected that fixed income securities will ordinarily be traded in the over-the-counter market.Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures.Instruments with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs For example, Corporate Bonds and U.S. Treasury Obligations held by CM Advisors Fixed Income Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure the fair value of a particular security may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments by security type as of May 31, 2013: Level 1 Level 2 Level 3 Total CM Advisors Fund: Common Stocks $ $
